DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 drawn to a product made of an assembly in the reply filed on September 30, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first electrode further comprises a fourth current collector connected to the first current collector by at least one second connector, wherein the first current collector and the fourth current collector are folded over each other about the at least one second connector, wherein the fourth current collector is electrically coupled to first conductive tab via the at least one second connector and the first current collector” of claims 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 3C shows the first electrode (60) is connected to the first current collector (65) via the first conductive tab (64; Fig. 4A). However, “a fourth current collector connected to the first current collector by at least one second connector” is not shown in any of the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
[0085] contains “connecting the second current collector to the third current collect” wherein “collect” appears to be missing the “or” to spell out “collector”. 
For examination purposes, the examiner will interpret “third current collect” as “third current collector”.
[0087] contains “the third current connector” which was not previously disclosed. 
For examination purposes, the examiner will interpret “third current connector” as “third current  collector”.
[0090] contains “where the foil package is sealed over the second conductive.” appears to be missing the word “tab”.  
For examination purposes, the examiner will interpret “the second conductive.” as “the second conductive tab.”
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: 
“connecting the second current collector to the third current collect” wherein “collect” appears to be missing the “or” to spell out “collector”
Appropriate correction is required. For examination purposes, the examiner will interpret “third current collect” as “third current collector”.
Claim 11 is objected to because of the following informalities:  
“the third current connector” is not disclosed in this claim
Appropriate correction is required. For examination purposes, the examiner will interpret “the third current connector” as “the third current  collector”.
Claim 14 is objected to because of the following informalities:  
“where the foil package is sealed over the second conductive.” appears to be missing the word “tab”  
Appropriate correction is required. For examination purposes, the examiner will interpret “the second conductive.” as “the second conductive tab.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over T. Kawai (US 20190273237 A1 cited in IDS filed on 07/12/2022) in further view of F. Takaaki et al. (WO 2016205663 A1 – machine translation cited in IDS filed on 07/12/2022).
Regarding claim 1, Kawai discloses an assembly (101A, electrode assembly) comprising:
a first electrode (2A, negative electrode multi-unit; [0045]; Fig. 1B) comprising a first conductive tab (30 of 2A), a first current collector (portion of 20, negative electrode current collector, under 22, negative electrode material layer), and a first active material on the first current collector (22 on portion of 20);
a second electrode (1A, positive electrode multi-unit; [0045]; Fig. 1A) comprising a second conductive tab (30 of 1A), a second current collector (portion of 10, positive electrode current collector, under 12, positive electrode material layer), a third current collector (portion of 10 under 13, positive electrode material layer), a second active material on the second current collector and the third current collector (12 and 13 on both portions of 10), and at least one connector (11, non-forming region) connecting the second current collector (portion of 10 under 12) to the third current collect (portion of 10 under 13),
wherein the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13) are folded over each other about the at least one connector (11; Fig. 2B shows portion of 10 under 12 and portion of 10 under 13 are folded over each other about 11),
wherein the second conductive tab (30 of 1A) is coupled to the second current collector (portion of 10 under 12), and
wherein the third current collector (portion of 10 under 13) is electrically coupled to second conductive tab (30 of 1A) via the at least one connector (11) and the second current collector (portion of 10 under 12; Fig. 1A; [0045] regarding connection of portion of 10 under 13 to 30 of 1A); and
a foil package ([0103] regarding exterior body may be a flexible pouch and regarding a three-layer film composed of metal foil sandwiched between polymer film layers) being sealed over the first conductive tab (30 of 2A) and the second conductive tab (30 of 1A) to enclose the first electrode (2A) and second electrode (1A), but does not disclose partially enclosed. 
While Kawai teaches a pouch cell without disclosing the particularities of the pouch, Takaaki, like Kawai, teaches a pouch cell.  Takaaki teaches that the cell includes a foil package (440, pouch; [1101]-[1102] regarding aluminum layer in pouch & [1135]-[1136] regarding use of 440; Fig. 4A) being sealed over the first conductive tab (412) and the second conductive tab (422) to partially enclose the first electrode (410) and second electrode (420). Takaaki discloses the foil package eliminate chances of exposure to sparking, as well as function as moisture control.
Therefore, it would have been obvious before the effective filing date to modify the foil package of Kawai to partially enclose the electrodes as taught in Takaaki, in order to eliminate chances of exposure to sparking and control moisture. 
Regarding claim 2, annotated Kawai discloses the assembly of claim 1, wherein the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13) are folded over the first current collector (portion of 20 under 22) such that the first current collector (portion of 20 under 22) is positioned between the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13; Fig. 2B shows portion of 20 under 22 is positioned between the portion of 10 under 12 and the portion of 10 under 13).
Regarding claim 3, annotated Kawai further discloses the assembly of claim 1, wherein the first current collector (portion of 20 under 22) is positioned adjacent to the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13) but not between the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13; Fig. 2A shows 20 is positioned adjacent to the portion of 10 under 12 and portion of 10 under 13 but not between the portion of 10 under 12 and the portion of 10 under 13).
Regarding claim 4, annotated Kawai further discloses the assembly of claim 1, but Takaaki does not specifically disclose wherein a thickness of the second conductive tab is reduced where the foil package is sealed over the second conductive tab compared to the thickness of the tab directly adjacent to the second current collector within the enclosure of the foil pack.
However, Takaaki teaches the thickness of the current collectors is typically selected for ease of handling and to provide mechanical support for the electrode as opposed to current density considerations. Takaaki further teaches the electrodes is optimized by the shapes and sizes to meet the appropriate conditions for the particular form factor of the manufactured battery ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). Thus, the thickness of the current collectors and electrodes are result effective variables. MPEP § 2144.05
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thicknesses of the conductive tab at the sealing of the foil package within routine conditions, in order to ease handling and provide mechanical support ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). 
Regarding claim 5, annotated Kawai further discloses the assembly of claim 1, wherein the second conductive tab (30 of 1A) is integrally formed with the second current collector (portion of 10 under 12; Fig. 1A; [0045] regarding connection of 30 and 10).
Regarding claim 6, annotated Kawai further discloses the assembly of claim 1, wherein the second conductive tab (30 of 1A) is integrally formed with the second current collector (portion of 10 under 12), the at least one connector (11), and the third current collector (portion of 10 under 13; Fig. 1A; [0045] regarding connection of 30 and 10).
Regarding claim 7, annotated Kawai further discloses the assembly of claim 1, wherein the at least one connector (11) comprises at least one first connector (11), wherein the first electrode (2A) further comprises a fourth current collector (portion of 20 under 23) connected to the first current collector (portion of 20 under 22) by at least one second connector (21, non-forming region; Fig. 1B shows portion of 20 under 23 connected to portion of 20 under 22 by 21), wherein the first current collector (portion of 20 under 22) and the fourth current collector (portion of 20 under 23) are folded over each other about the at least one second connector (21; Fig. 1B), wherein the fourth current collector (portion of 20 under 23) is electrically coupled to first conductive tab (30 of 2A) via the at least one second connector (21) and the first current collector (portion of 20 under 22; Fig. 1B).
Regarding claim 8, annotated Kawai further discloses the assembly of claim 7, wherein the at least one of the first current collector (portion of 20 under 22) or the fourth current collector (portion of 20 under 23) is positioned between the second current collector (portion of 10 under 12) and the third current collector (portion of 10 under 13; Fig. 2B shows portion of 20 under 23 is positioned between the portion of 10 under 12 and the portion of 10 under 13).
Regarding claim 10, annotated Kawai further discloses the assembly of claim 1, wherein a width of the at least one connector (11) is less than a width of the second current collector (portion of 10 under 12) and a width of the third current collector (portion of 10 under 13; Fig. 1A shows width of 11 is less than widths of portions of 10 under both 12 and 13).
Regarding claim 11, annotated Kawai further discloses the assembly of claim 1, wherein the at least one connector (11) comprises at least one first connector (11a),
wherein the second electrode (1D, embodiment of 1A; annotated Fig. 6) further comprising a fourth current collector (1D-4) and a fifth current collector (1D-5), wherein the fourth current collector (1D-4) is connected to the second current collector (1D-2) and folded over the second current collector (1D-2) by at least one second connector (11b),
wherein the fifth current collector (1D-5) is connected to the third current  collector (1D-3) and folded over the third current collector (1D-3) by at least one third connector (11c), and
wherein the fourth current collector (1D-4) and the fifth current collector (1D-5) are electrically coupled to the second conductive tab (30 of 1D; annotated Fig. 6).

    PNG
    media_image1.png
    872
    1222
    media_image1.png
    Greyscale

Annotated Fig. 6 of Kawai of an electrode multi-unit

Regarding claim 12, annotated Kawai further discloses the assembly of claim 1, wherein the first electrode (2A) comprises an anode (negative electrode multi-unit) and the second electrode (1A) comprises a cathode (positive electrode multi-unit; [0045] regarding 2A & 1A; Figs. 1A-1B).
Regarding claim 13, annotated Kawai further discloses the assembly of claim 1, but Takaaki does not specifically disclose wherein discloses a thickness of the first current collector combined with the first active material is greater than a thickness of the second current collector combined with the second active material and a thickness of the third current collector combined with the second active material.
However, Takaaki teaches the thickness of the current collectors is typically selected for ease of handling and to provide mechanical support for the electrode as opposed to current density considerations. Takaaki further teaches the electrodes is optimized by the shapes and sizes to meet the appropriate conditions for the particular form factor of the manufactured battery ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). Thus, the thickness of the current collectors and electrodes are result effective variables. MPEP § 2144.05
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thicknesses of the current collector combined with the active material within routine conditions, in order to ease handling and provide mechanical support ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). 
Regarding claim 14, annotated Kawai further discloses the assembly of claim 1, Takaaki teaches that the cell includes a foil package (440, pouch; [1101]-[1102] regarding aluminum layer in pouch & [1135]-[1136] regarding use of 440; Fig. 4A) being sealed over the first conductive tab (412) and the second conductive tab (422) to partially enclose the first electrode (410) and second electrode (420). Takaaki discloses the foil package eliminate chances of exposure to sparking, as well as function as moisture control but does not specifically disclose wherein the second conductive tab has a rounded cross-section where the foil package is sealed over the second conductive tab.
However, Takaaki teaches the thickness of the current collectors is typically selected for ease of handling and to provide mechanical support for the electrode as opposed to current density considerations. Takaaki further teaches the electrodes is optimized by the shapes and sizes to meet the appropriate conditions for the particular form factor of the manufactured battery ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). Thus, the thickness of the current collectors and electrodes are result effective variables. MPEP § 2144.05
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the shape of the conductive tab where the foil package is sealed over the second conductive tab within routine conditions, in order to ease handling and provide mechanical support ([1051], [1055]-[1056], [1067]-[1068], [1073]-[1074], [1080] & [1092]). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over T. Kawai (US 20190273237 A1 cited in IDS filed on 07/12/2022) in further view of F. Takaaki et al. (WO 2016205663 A1 – machine translation cited in IDS filed on 07/12/2022) as applied to claim 1 above, and further in view of J. J. Viavattine (US 20160158556 A1 cited in this Office Action).
Regarding claim 9, annotated Kawai discloses the assembly of claim 1, but does not disclose wherein the at least one connector comprises more than one connector connecting the second current collector to the third current collector.
Viavattine discloses an assembly (electrochemical cell) comprising a first electrode (320; [0033] & [0045]; Figs. 3A & 6) comprising a first conductive tab (323), a first current collector (322), and a first active material on the first current collector (324 on 322);
Viavattine also teaches another embodiment of a first electrode (902; Fig. 15), but does not provide the same level of details as for the first electrode embodiment labelled as 320. However, the anode in Figures 6 and 15 are similar, therefore it is inherent to annotate Fig. 15 as a first electrode (902) comprising a first conductive tab (923), a first current collector (922), and a first active material on the first current collector (924 on 922; see annotated Fig. 15);
Viavattine further discloses a second electrode (906A, first cathode stack; [0068]-[0069]) comprising a second conductive tab (908A, annotated Fig. 15), a second current collector (910B-4), a third current collector (910B-5), a second active material on the second current collector (906A-1 on 910B-4) and the third current collector (906A-1 on 910B-5), and at least one connector (908B, current collector connector) connecting the second current collector (910B-4) to the third current collect (910B-5),
wherein the second current collector (910B-4) and the third current collector (910B-5) are folded over each other about the at least one connector (908B; annotated Fig. 15 shows 910B-4 and 910B-5 are folded over each other about 908B),
wherein the second conductive tab (908A) is coupled to the second current collector (910B-4; annotated Fig. 15), and
wherein the third current collector (910B-5) is electrically coupled to second conductive tab (908A) via the at least one connector (908B) and the second current collector (910B-4; [0068]-[0069] regarding 908 to form 906A and exposure to portions of 910B).
Viavattine further discloses wherein the at least one connector (908B of 908) comprises more than one connector (top 908 and bottom 908, Fig. 14) connecting the second current collector (910B-4) to the third current collector (910B-5; Figs. 14 and annotated 15) to form cathode folding ([0068] regarding stack). Viavattine teaches 908 are exposed portions of a continuous current collector, which are not covered with cathode material ([0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connector of Kawai with the multiple connectors of Viavattine, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

    PNG
    media_image2.png
    868
    1149
    media_image2.png
    Greyscale

Annotated Fig. 15 of Viavattine of an electrode assembly

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728